                                                                         DISTRICT OF OREGON
                                                                             FILED
                                                                           August 11, 2021
                                                                     Clerk, U.S. Bankruptcy Court



       Below is an opinion of the court.




                                                       _______________________________________
                                                                 PETER C. McKITTRICK
                                                                 U.S. Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF OREGON
    In Re:                                     Bankruptcy Case
                                               No. 15-35564-pcm13
    MARTHA K. HEARD,
                       Debtor.                 OPINION




        This matter came before the court on a Motion for Award of Attorney
Fees and Costs (Motion) filed by the debtor (Heard).                    Doc. 82.     For the
reasons stated in this Opinion, the Motion is granted.
                              FACTS AND PROCEDURAL BACKGROUND
        Heard filed her chapter 13 petition 1 on November 30, 2015, and the
court confirmed her plan on February 2, 2016.               Docs. 1, 27.        With
respect to the first mortgage held by JPMorgan Chase Bank, N.A. (Chase),
Heard’s chapter 13 plan required her to cure an arrearage, which she
estimated at $3,681.98, and to maintain current payments.                    Doc. 13.


1 Unless specified otherwise, all chapter and section references are to
the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
Page 1 – OPINION


                        Case 15-35564-pcm13   Doc 86   Filed 08/11/21
     On June 12, 2020, Chase filed a Transfer of Claim, indicating that
it had transferred the mortgage to Goldman Sachs Mortgage Company,
serviced by Select Portfolio Servicing (SPS).          From there, the record is
unclear, but the loan apparently was transferred to U.S. Bank National
Trust Association (U.S. Bank), not in its individual capacity but solely
as owner trustee for Legacy Mortgage Asset Trust 2020-GS4.          The mortgage
is still serviced by SPS.2
     On September 16, 2020, U.S. Bank filed a Notice of Mortgage Payment
Change (Notice).     See P.O.C. 5.   U.S. Bank indicated that Heard’s escrow
payment was changing effective December 1, 2020, from $523.55 to
$761.30, and attached an escrow statement showing an escrow shortage.
     On December 2, 2020, Heard filed an Objection to Notice of Mortgage
Payment Change (Objection) denying that there was an escrow shortage. 3
Doc. 59.   Heard explained that she had made all postpetition payments
towards principal, interest, escrow and fees, and that the pre-petition
arrears were cured through the plan.       Heard also noted that the alleged
escrow shortage closely matched the escrow deficiency when Heard filed
her petition and that she had subsequently cured that deficiency through
the plan payments.
     In response, U.S. Bank denied that it carried over a prepetition
escrow shortage and indicated that “[c]reditor is further reviewing
accounting records to ensure the accuracy of the escrow shortage and
Notice of Mortgage Payment Change and will file any revised Notice and

2 Hereinafter, any reference to U.S. Bank includes actions by its
servicer, SPS, including the issuance of documents by SPS.
3
 U.S. Bank argues that Heard is not entitled to attorney fees because
she failed to request fees in the Objection. Doc. 83. U.S. Bank does
not cite any authority for that proposition and the court is aware of
none.
Page 2 – OPINION


                   Case 15-35564-pcm13   Doc 86   Filed 08/11/21
statement as is appropriate.”       Doc. 67.
        The court held a hearing on December 18, 2020, where the parties
reported that they were working to resolve the issue.               Doc. 68.    At the
continued hearing on January 7, 2021, U.S. Bank indicated that the issue
may lie with Chase not properly accounting for escrow payments.                 Heard
requested that U.S. Bank provide her with a five-year accounting of
payments.    Docs. 69, 82-1.     The court set an evidentiary hearing for
February 24, 2021, with a deadline to submit exhibits by February 17,
2021.    Docs. 69, 70.
        On February 12, 2021, U.S. Bank’s attorney emailed Heard’s attorney
the following: “It appears that some of the funds that should have been
applied to escrow may have been applied to postpetition amounts due
instead.    If so, the application of funds would be reversed, such that
the postpetition payment status would change.”           Doc. 82-1, Ex. 3.        U.S.
Bank said in the email that it was still in the process of reviewing its
accounting records, but that it believed the matter would be resolved
before the evidentiary hearing.       Doc. 82-1, Ex. 3.
        Heard did not receive an accurate accounting correcting the error
before the deadline to file trial exhibits and thus was obligated to
prepare for the scheduled evidentiary hearing.           Doc. 82.
        On February 23, 2021, Heard informed the court that the Objection
had been resolved but that she would be moving separately for attorney
fees.    Doc. 77.
        On March 16, 2021, U.S. Bank filed an Amended Notice of Mortgage
Payment Change (Amended Notice) that revised the escrow payment amount
from $523.55 to $519.82.       I find that the Notice indicating the escrow
payments were increasing from $523.55 to $761.30 was an error.                 This
error is confirmed by the Amended Notice.

Page 3 – OPINION


                    Case 15-35564-pcm13   Doc 86   Filed 08/11/21
     Heard asserts that she incurred $18,116.34 in attorney fees and
$24.39 in costs to resolve the incorrect Notice and moves for attorney
fees under Rule 3002.1(i).4     Doc. 82.
                                    ANALYSIS
     The court has jurisdiction over the Motion under 28 U.S.C. §§ 1334
and 157.   This Motion is a core proceeding under 28 U.S.C. §
157(b)(2)(A), (B), and (O).
     Under the Federal Rules of Bankruptcy Procedure (Rules), a creditor
must file and serve on the debtor, debtor’s counsel, and the trustee, a
notice of any change in the payment amount in a chapter 13 case in which
a creditor’s claim is secured by a security interest in the debtor’s
principal residence and for which the plan provides that the debtor will
make contractual installment payments.         Rule 3002.1.         Failure to provide
the information required in Rule 3002.1(a) may result in sanctions.
Rule 3002.1(i).
     In an unpublished letter decision, another judge of this court
ruled that it is a violation of Rule 3002.1(a) to provide debtors with
inaccurate information in a notice of payment change.                In re Tollstrup,
2018 WL 1384378, at *3 (Bankr. D. Or. March 16, 2018).                The court
reasoned that “the provision of inaccurate information is equivalent to
a failure to provide information.”       Id.      In Tollstrup, the court noted
that the Rule’s purpose is to “aid in implementation of section
1322(b)(5), which permits a chapter 13 debtor to cure a default and
maintain payments of a home mortgage over the course of the debtor’s


     4
      As an alternative argument, Heard contends that she is entitled to
attorney fees as the prevailing party under ORS 20.096. Because I find
that Heard is entitled to fees under Rule 3002.1(i), I will not address
the merits of that argument.

Page 4 – OPINION


                   Case 15-35564-pcm13   Doc 86    Filed 08/11/21
plan.”   Id.     Further, proper notice provides the debtor an opportunity
to challenge the validity of any changes.          Id. at *4.
     At least one other court has concluded that providing inaccurate
information is not a violation of Rule 3002.1(a). See In re Trevino, 535
B.R. 110, 131 (Bankr. S.D. Tex. 2015)(concluding that Rule 3002.1(i)
provides relief for a lack of notice, but not for incorrect notice).
Trevino provides little analysis and I find the reasoning in Tollstrup
to be more persuasive.      An inaccurate notice of payment change violates
Rule 3002.1(a).
     When there has been a violation of Rule 3002.1, the court has
discretion to award attorney fees.        Rule 3002.1(i).       The Rule provides
that after notice and hearing, the court may “award other appropriate
relief, including reasonable expenses and attorney’s fees caused by the
failure.”      Here, the court held a hearing on May 27, 2021, at which it
indicated that the Notice was inaccurate and set deadlines for Heard’s
motion for attorney fees and U.S. Bank’s response.
     Heard is entitled to an award of attorney fees under Rule
3002.1(i).      The court reviews attorney fees for reasonableness, and in
the context of Rule 3002.1(i), there must be a causal connection between
the fees incurred and the creditor’s failure to comply with Rule 3002.1.
As explained in Tollstrup, when an award of attorney fees is a statutory
sanction, it must be compensatory rather than punitive in nature.
Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186-87 (2017). 5
“In other words, the fee award may go no further than to redress the

5 As a matter of first impression, a recent Second Circuit case
determined that punitive sanctions were not an available remedy under
Rule 3002.1. In re Gravel, 2021 WL 3277211, No. 20-1-bk, (2d Cir.
August 2, 2021). Because this court is only awarding attorney fees that
were caused by the creditor’s inaccurate notice under Rule 3002.1(a), In
re Gravel, does not affect this court’s ruling.
Page 5 – OPINION


                    Case 15-35564-pcm13   Doc 86   Filed 08/11/21
wronged party ‘for losses sustained’; it may not impose an additional
amount as punishment for the sanctioned party’s misbehavior.”              Id. at
1186.    This limitation on the court’s discretion is reflected by the
causal connection requirement in Rule 3002.1(i).
        U.S. Bank complains that Heard is seeking $18,116.34 in attorney
fees to resolve the disputed $3,083.63 escrow shortage.              Doc. 83.    The
dispute was due to U.S. Bank’s inaccurate records and reporting and the
amount disputed is no small amount to most chapter 13 debtors who must
remain current on their mortgage and make plan payments to the trustee.
        Heard’s attorneys attempted to resolve the issue without
litigation.    Colleen Lowry, one of Heard’s attorney, provided a detailed
declaration describing her repeated attempts to resolve the escrow
discrepancy.    Doc. 82-1, Ex. 1.    U.S. Bank filed the inaccurate Notice
on September 16, 2020 but did not admit that the escrow shortage was
likely due to a misapplication of funds until February 12, 2021.                The
matter was not reported to the court as settled until February 23, 2021,
which was one day before the scheduled evidentiary hearing.              Heard thus
was required to prepare her exhibits and witness list for the court.
Doc. 77.    Once U.S. Bank determined that the escrow shortage was in
error, the parties settled the matter but could not agree on the issue
of fees, thus necessitating the Motion.
        Additionally, it was unreasonably difficult for Heard to get a
five-year payment ledger from U.S. Bank.          U.S. Bank represented to the
court at a hearing on January 7, 2021, that it would provide the debtor
with an accounting for the past five years.          Doc. 69.      Heard did not
receive a satisfactory accounting until the end of April 2021.             Doc. 82.
The delay was inexcusable and caused Heard to incur additional attorney



Page 6 – OPINION


                   Case 15-35564-pcm13   Doc 86   Filed 08/11/21
fees.6
     The reasonableness of attorney fees is determined under the
“lodestar” calculation.     In re Parreira, 464 B.R. 410, 416 (Bankr. E.D.
Cal. 2012); In re Yermakov, 718 F.2d 1465, 1471 (9th Cir. 1983).                 That
calculation requires the bankruptcy court to multiply the number of
hours reasonably expended by a reasonable hourly rate.               E.g., In re
Robertson Cos., Inc., 123 B.R. 616, 618 (Bankr. D. N.D. 1990).              In
determining the reasonable hourly rate, the court begins with the
“prevailing market rates in the relevant community.”               Blum v. Stenson,
465 U.S. 886, 895 (1984).
     In 2020, Ann Chapman billed $415.00 per hour and Colleen Lowry
billed $350.00 per hour.     Doc. 82-1, Ex. 1.      In 2021, Ann Chapman billed
$425.00 per hour, Chris Coyle billed $405.00 per hour, and Colleen Lowry
billed $365.00 per hour.     Doc. 82-1, Ex. 1.      U.S. Bank noted that the
rates increased during the pendency of this matter.            Doc. 83.     I find
that those are the prevailing rates for Portland counsel with similar
experience and expertise in chapter 13 bankruptcies and the increase in
rates in 2021 was reasonable.
     I reject U.S. Bank’s request to limit Heard’s attorney fees to
those incurred before February 17 or 23, or March 16, 2021.               U.S. Bank
argues that on those three dates, the court can find that the issue
regarding the Notice was resolved because the matter was reported as
settled and U.S. Bank filed its Amended Notice.           Doc. 83.      Heard moved

6 As one commentator has explained, the importance for a debtor’s
attorney to get “a complete loan history from the mortgage holder or
servicer as part of any ‘determination’ under Bankruptcy Rule 3002.1”
cannot be overstated. Keith M. Lundin, L UNDIN ON CHAPTER 13, § 131.3 at ¶
165. A complete loan history is essential because “[o]therwise any
inappropriate charges before or after the first date on the incomplete
history will be permanently embedded in the loan.” Id.
Page 7 – OPINION


                   Case 15-35564-pcm13   Doc 86   Filed 08/11/21
under Rule 3002.1(i), which allows a debtor to request attorney fees
that are caused by a creditor’s failure to provide accurate information.
But for U.S. Bank’s inaccurate Notice, the requested fees, including
those attributable to time spent preparing the Motion, would not have
been incurred.
     I also reject U.S. Bank’s request to disallow attorney fees that
were incurred for a reaffirmation hearing and objection to discharge on
the basis that those fees related to other matters.            The time spent on
the reaffirmation hearing and objection to discharge were caused by the
inaccurate Notice.    The reaffirmation hearing concerned a reaffirmation
agreement between Heard and her counsel.          At the hearing, the court did
not approve the reaffirmation agreement because Heard expected to incur
more fees because of U.S. Bank’s inaccurate Notice.            Doc. 55.       Further,
the firm did not include any time spent preparing, or otherwise seeking
approval of, the reaffirmation agreement.          Shortly after the
reaffirmation hearing, Heard filed a Precautionary Objection to Entry of
Discharge stating that, she wanted to resolve the dispute over the
inaccurate Notice before she received her discharge.               Doc. 62.   Thus, I
find that there was a causal connection between those fees incurred and
U.S. Bank’s inaccurate Notice, and that the fees were reasonable.
     U.S. Bank next argues that Heard’s attorneys billed for intra-
office communications resulting in redundant and unnecessary time
entries.   Although there are several interoffice conferences between
Chapman and Lowry, and Coyle and Lowry, only one timekeeper billed for
each of those conferences.     Therefore, the court will allow those
charges.
     I also completed an independent review of the firm’s time records.
Except for the adjustments below, I find the time spent was reasonable

Page 8 – OPINION


                   Case 15-35564-pcm13   Doc 86   Filed 08/11/21
and appropriate under the circumstances.          The Motion prepared by the
firm is thorough.     It includes citations to relevant case law, and an
exhaustive recitation of the facts in both the Motion itself and in an
accompanying declaration.     The firm gave U.S. Bank an opportunity to pay
the fees incurred before filing the Motion and made at least one
settlement offer.
     There are, however, a few time entries I will not allow. First, the
late involvement of Coyle added expense to the completion of the Motion.
With the experience of Chapman and the in-depth involvement of Lowry,
there was no need to introduce a third attorney into the case.          Although
Coyle bills at a slightly lower hourly rate than Chapman, additional
time was incurred because of Coyle’s previous lack of familiarity with
the case.     For that reason, I will reduce the fee award by $810.00. In
addition, I find that some of the time entries by Chapman on 11/23/20,
12/4/20, 1/7/20 and 3/17/21 are either redundant or not related to this
dispute, and I will further reduce the award by $186.75.           Therefore, the
total disallowed amount is $996.75, and the allowed amount is
$17,119.59.     As requested, I will allow the reasonable costs of $24.39.
     Counsel for Heard shall submit a judgment consistent with this
Opinion.
                                         ###




Page 9 – OPINION


                   Case 15-35564-pcm13   Doc 86   Filed 08/11/21
